Citation Nr: 1739440	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  06-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for genital herpes.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 1994.  

These matters come to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

The Veteran testified before a Veterans Law Judge (VLJ) in March 2008, and a transcript of the hearing has been associated with the claims file.  Additionally, because the VLJ who conducted the previous Board hearing is unavailable, the Veteran was afforded the opportunity for an additional hearing before the Board; however, the Veteran did not respond to a May 2017 notice letter within 30 days; therefore, the Board finds that an additional Board hearing is not required.  

These matters were most recently remanded by the Board for additional development in January 2011.  There has been substantial compliance with the prior remand directives regarding the Veteran's TDIU claim; therefore, it is properly addressed herein.  However, as discussed further below, an additional remand is warranted regarding the Veteran's service connection claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for genital herpes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to her service-connected disabilities.  


CONCLUSION OF LAW

The criteria for referral of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist regarding the Veteran's TDIU claim adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for eczema (rated as noncompensable from August 13, 2004 and as 10 percent disabling from December 5, 2008) and alopecia areata (rated as noncompensable from August 13, 2004).  Based upon the above, the Veteran's combined disability rating of 0 percent from August 13, 2004 and 10 percent from December 5, 2008 does not meet the schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  The Board acknowledges that failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, following a review of the evidence of record, and as discussed below, the Board finds that the Veteran's service-connected disabilities have not precluded the Veteran from securing or following a substantially gainful occupation for any period on appeal, and thus referral for consideration of an extraschedular TDIU is not warranted..  

The Board previously found within its January 2011 remand that the Veteran's March 2008 hearing testimony that her alopecia resulted in hair loss that required her to wear a scarf and which prevented her from obtaining employment, was sufficient to raise the issue of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran's lay testimony is outweighed by the additional probative evidence of record, which does not support a finding that her service-connected disabilities have precluded substantially gainful employment for any period on appeal.  For example, a December 2008 VA examination regarding her service-connected eczema and alopecia does not document any functional impact upon her employability due to such conditions.  Additionally, following the January 2011 remand, VA attempted to schedule the Veteran for a VA examination at the Bronx VA Medical Center (VAMC); however, the examination could not be completed because the Veteran was in fact employed at the Bronx VAMC.  Moreover, the Veteran did not respond to VA's March 2016 request that she submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Finally, a December 2016 VA Form 28-1900, Disabled Veteran's Application for Vocational Rehabilitation, documents the Veteran's own report that she was currently employed as a housekeeper at the Bronx VAMC, and in January 2017, she requested closure of her vocational rehabilitation case because she was unavailable for services.  
In conclusion, the preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude her participation in any form of substantially gainful employment at any time during the appeal period.  Rather, despite her March 2008 testimony to the contrary, the Veteran has subsequently been able to find and maintain substantially gainful employment.  As such, referral for consideration of a TDIU rating is not required, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating is denied.  


REMAND

Unfortunately, the Veteran's service-connection claim on appeal must again be remanded due to noncompliance with remand directives articulated by the Board in January 2011.  See Stegall, 11 Vet. App. at 271.  

Specifically, the January 2011 Board remand requested VA opinions regarding the presence and etiology of the Veteran's claimed genital herpes; however, the resulting April 2016 VA examination report was limited to questions regarding whether there is clear and unmistakable evidence that the Veteran's gynecologic disorder existed before active service.  Significantly, the examiner did not address whether it is at least as likely as not that the Veteran has a current genital herpes disability or whether it is at least as likely as not that in-service gynecologic symptoms were manifestations of a current gynecologic disability.  As such, the April 2016 VA examination report does not substantially comply with the Board's prior remand directives, and it is inadequate to adjudicate the Veteran's service connection claim on appeal, which must again be remanded for an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

To the extent that the August 2017 appellant's brief challenges the adequacy of the April 2016 VA examiner's qualifications given specialization in geriatric medicine, rather than obstetrics and gynecology, the Board notes that while VA is required to provide an adequate examination, VA does not have to provide an examination by a medical professional of the Veteran's choosing or with the particular qualifications the Veteran would like the examiner to have as a medical doctor.  Rather, the April 2016 VA examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to a qualified VA examiner for an addendum opinion regarding the Veteran's claim of entitlement to service connection for genital herpes.  If the prior January 2009 and April 2016 VA examiners are unavailable, a qualified VA examiner may be substituted.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings should be reported in detail.  

First, the VA examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has had a current genital herpes disability at any time during the pendency of her claim (since August 2001)?  There are multiple VA treatment records in entries in VBMS that have a document types "CAPRI" and "VA examination." 

Second, if the examiner finds a current genital herpes disability, the examiner must then opine whether it is at least as likely as not that the Veteran's gynecologic symptoms during active service were manifestations of her current genital herpes disability.  

A detailed rationale must be provided in support of the requested opinions, including a discussion of all relevant evidence within the claims file.  

2.  After the above development, review the resulting opinion(s) to ensure its adequacy and compliance with the above directive.  If any resulting opinion is inadequate for any reason, take any corrective action warranted.  

3.  Thereafter, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


